                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff/Respondent,                    )     Crim No.: 3:14-cr-00010-GFVT-HAI-3
                                                  )      Civil No.: 3:18-cv-00062-GFVT-HAI
 V.                                               )
                                                  )         MEMORANDUM OPINION
 HENRY IRVING RAMER,                              )                 &
                                                  )               ORDER
         Defendant/Petitioner.                    )

                                       *** *** *** ***

       This matter is before the Court on a Recommended Disposition filed by United States

Magistrate Judge Hanly A. Ingram. Defendant Henry Irving Ramer filed a pro se motion to

vacate his sentence pursuant to 28 U.S.C. § 2255. [R. 591.] Consistent with local practice,

Judge Ingram reviewed the motion and prepared a Recommended Disposition. [R. 593.]

       After considering the record, Judge Ingram determined that Mr. Ramer is not entitled to

relief under 28 U.S.C. § 2255. Specifically, Judge Ingram found Mr. Ramer’s legal theories

“frivolous,” and his claims that defense counsel failed to adequately investigate his theories

insufficient to support a claim for ineffective assistance of counsel. Id. at 4–5. Furthermore,

Judge Ingram recommended denying a certificate of appealability. Id. at 9.

       Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

service to register any objections to the Recommended Disposition or else waive his rights to

appeal. In order to receive de novo review by this Court, any objection to the recommended

disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

objection must “explain and cite specific portions of the report which [defendant] deem[s]
problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and

citations omitted). A general objection that fails to identify specific factual or legal issues from

the recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and

wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991). Mr. Ramer’s objections, even under the less stringent standard applied to pleadings

made by pro se litigants, are not sufficiently specific to trigger de novo review. See Pilgram v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991).

Mr. Ramer objects not to Judge Ingram’s findings, but rather makes a general objection to Judge

Ingram’s involvement in the matter at all, on the grounds that Judge Ingram is part of some

nefarious “cover up.” [R. 595 at 3.] Apart from the allegation of a cover-up, rather than

identifying specific factual or legal issues, Mr. Ramer reiterates the same arguments he presented

in his initial petition. [Compare R. 595 with R. 591.] Even so, the Court has reviewed Judge

Ingram’s Recommendations and agrees with his conclusions. Furthermore, the Court declines to

issue a certificate of appealability. The Court determines that reasonable jurists would not find

the denial of Mr. Collins’s § 2255 motion debatable. See Slack v. McDaniel, 529 U.S. 473, 484

(2000).

          Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

as follows:

          1.     Defendant Henry Irving Ramer’s Objections [R. 595] are OVERRULED;

          2.     Magistrate Judge Hanly A. Ingram’s Report and Recommendation [R. 593] as to

Defendant Henry Irving Ramer is ADOPTED and for the Opinion of the Court;

          3.     Defendant Henry Irving Ramer’s Petition for habeas corpus relief pursuant to §

2255 [R. 591] is DENIED;



                                                  2
       4.     A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       5.     JUDGMENT in favor of the United States will be entered contemporaneously

herewith.

       This the 17th day of December, 2018.




                                               3
